DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of First Embodiment-Type I (claims 1-3, 6, 13, 14-16) in the reply filed on 06/03/2021 is acknowledged.
Claims 4, 5 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 recites “a first member of the fixing member and the pressure member moves following a second member of the fixing member and the pressure member”.  It is unclear what the first member and the second member are.  For the purpose of examination over prior art, this limitation is interpreted as “one of the fixing member and the pressure member moves following the other one of the fixing member and the pressure member”.
Claim 13 recites inter alia “perform, by performing the assist, low gloss control to decrease a second gloss of the fixed toner image from a first gloss of the toner image at the time of fixing in the reference state by performing the assist”.  It is unclear what the first gloss and the second gloss are.  Since the assist is performed when fixing the toner image on the first surface, it is unclear how the same toner image is also have been fixed in the reference state. For example, is the sheet reprocessed under low gloss control after fixing in the reference state? Is the first gloss a mere reference to determine low gloss control of an image on the first surface of the sheet?
Claim 14 recites inter alia, “perform, by performing the break, high gloss control to increase a second gloss of the fixed toner image from a first gloss of the toner image at the time of fixing in the reference state.  It is unclear what the first gloss and the second gloss are.  Since the break is performed when fixing the toner image on the second surface it is unclear how the same toner image can also have been fixed in the reference state. For example, is the sheet reprocessed under high gloss control after fixing in the reference state? Is the first gloss a mere reference to determine high gloss control of an image on the second surface of the sheet? 
Additionally, the claim terms “first gloss” and “second gloss” do not find clear support or antecedent basis in the specification so that the meaning of the terms is not ascertainable by reference to the specification. This lack of clarity, amounts to a level of confusion and uncertainty as to the proper interpretation of the limitations of a claims, thus precluding a rejection on the basis of prior art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0086608 to Murakami et al..
Murakami et al. teach:
(claim 1)	An image forming device comprising: 
an image former (e.g. intermediate transfer unit 421), wherein the image former forms a toner image on a sheet [0092]; 
a fixer (60) including a fixing member (fixing belt 62), a pressure member (pressure roller 64), and a driver (motors M1-M3), wherein the fixing member is brought into contact with the toner image on the sheet and the fixing member is heated by a heater (heating source 631), the pressure member is brought into pressure contact with the fixing member, the driver drives at least any one of the fixing member and the pressure member, and the fixer allows the sheet to pass through a fixing nip (N) formed between the fixing member and the pressure member to fix an unfixed toner on the sheet [0095]; 
a processor (CPU 101); and 
a memory (ROM 102) including instructions that, when executed by the processor, cause the image forming device to: set a first speed difference when the toner image is fixed, by the fixer, on a first surface of the sheet to be different from a second speed difference when the toner image is fixed, by the fixer, on a second surface of the sheet opposite to the first surface of the sheet [0186-0189], 
wherein the first speed difference is a difference in moving speed between the fixing member and the pressure member when the toner image is fixed on the first surface, and the second speed difference is as difference in moving speed between the fixing member and the pressure member when the toner image is fixed on the second surface [0127], [0178].
(claim 2)	The image forming device according to claim 1, wherein the instructions are further configured to cause the system to: perform an assist or perform a break, wherein, with respect to a reference state in which a first member of the fixing member and the pressure 
(claim 3)	The image forming device according to claim 2, wherein the instructions are further configured to cause the system to: perform the assist when fixing the toner image on the first surface [0154], and perform the break when fixing the toner image on the second surface [0187].
(claim 6)	The image forming device according to claim 3, further comprising: an obtainer that obtains sheet information of the sheet, wherein the assist is performed with an assist amount according to sheet information of the sheet and the break is performed with a break amount according to the sheet information of the sheet (Fig.6; [0125], [0127], [0154]).
(claim 15)	A control method of an image forming device including: forming, by an image former, a toner image on a sheet; bringing, by a fixer, a fixing member into contact with the toner image on the sheet to be heated by a heater; bringing a pressure member into pressure contact with the fixing member; driving, by a driver, at least any one of the fixing member and the pressure member, wherein the fixer allows the sheet to pass through a fixing nip formed between the fixing member and the pressure member to fix an unfixed toner on the sheet; setting a first difference in moving speed between the fixing member and the pressure member to a first speed difference and fixing the toner image on a first surface of the sheet; and setting a second difference in moving speed between the fixing member and the pressure member to a second speed difference and fixing the toner image on a second surface on a side opposite to the first surface, wherein the second speed difference is different from the first speed difference [0127], [0178], [0186-0189].
(claim 16)	A computer program product comprising: a computer-readable storage medium; and instructions stored on the computer-readable storage medium that, when executed by a processor, causes the processor to: form, by an image former, a toner image on a sheet; bring, by a fixer, a fixing member into contact with the toner image on the sheet to be heated by a heater; bring a pressure member into pressure contact with the fixing member; drive, by a driver, at least any one of the fixing member and the pressure member, wherein the fixer allows the sheet to pass through a fixing nip formed between the fixing member and the pressure member to fix an unfixed toner on the sheet; set a first difference in moving speed between the fixing member and the pressure member to a first speed difference and fixing the toner image on a first surface of the sheet; and set a second difference in moving speed between the fixing member and the pressure member to a second speed difference and fix the toner image on a second surface on a side opposite to the first surface, wherein the second speed difference is different from the first speed difference [0127], [0178], [0186-0189].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/Primary Examiner, Art Unit 2852